Caldwell, J.
The court finds that the plaintiff has, in this county, a letter notifying him he has been elected a member of the New York Stock Exchange. This gives him the privilege of transacting business during certain hours and under certain conditions in a building in New York City and nowhere else.
This mere personal privilege is not, in the opinion of the court, property within the tax laws of Ohio.
Therefore the prayer of the plaintiff will be granted and the temporary injunction heretofore issued will be made pereptual.